11-308-ag
         You v. Holder
                                                                                        BIA
                                                                                    Chew, IJ
                                                                               A089 252 336
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of March, two thousand twelve.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                RAYMOND J. LOHIER, JR.,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       ______________________________________
12
13       HAIHUA YOU,
14                Petitioner,
15
16                       v.                                     11-308-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Peter Lobel, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Keith I. McManus, Senior
27                                     Litigation Counsel; Tracie N. Jones,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Haihua You, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 21, 2010

 7   decision of the BIA affirming the March 4, 2009 decision of

 8   Immigration Judge (“IJ”) George T. Chew, which denied his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).    In re Haihua

11   You, No. A089 252 336 (B.I.A. Dec. 21, 2010), aff’g No. A089

12   252 336 (Immig. Ct. N.Y. City Mar. 4, 2009).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have

16   considered both the IJ’s and the BIA’s opinions “for the

17   sake of completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237

18   (2d Cir. 2008).   The applicable standards of review are well

19   established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       For asylum applications such as You’s, governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, considering the
 1   totality of the circumstances, base a credibility finding on

 2   inconsistencies in an asylum applicant’s statements, without

 3   regard to whether they go “to the heart of the applicant’s

 4   claim.”   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin v.

 5   Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).     We will “defer

 6   to an IJ’s credibility determination unless, from the

 7   totality of the circumstances, it is plain that no

 8   reasonable fact-finder could make” such a ruling.       Xiu Xia

 9   Lin, 534 F.3d at 167.     In this case, the agency reasonably

10   based its adverse credibility determination on omissions and

11   inconsistencies in You’s asylum application, testimony, and

12   corroborating evidence.

13       You indicated in his asylum application that on two

14   separate occasions, his wife had an intrauterine device

15   (“IUD”) inserted, and that after his wife’s second forced

16   abortion, he went to the family planning office to argue

17   with the officials, and was beaten so severely that he could

18   not work for a week.    A letter from You’s wife also

19   indicated that she had two IUDs inserted, and that after her

20   second abortion, You was assaulted when he went to argue

21   with family planning officials.     A doctor’s certificate

22   indicated that You’s wife had an abortion on August 8, 2006,

23   and that the certificate itself was issued on October 23,
 1   2007.   You testified that his wife never had a second IUD

 2   inserted.   He initially testified that he never went to the

 3   family planning office; he did not testify that he was

 4   beaten by family planning officials until after his attorney

 5   read back to him his asylum application statement.    At that

 6   point, You testified that he was beaten so severely that he

 7   was hospitalized for a week.   You also testified that his

 8   wife was issued a certificate regarding her second abortion

 9   on the day of the procedure, August 8, 2006.

10       The agency based its credibility finding on these

11   omissions and inconsistencies, which were proper grounds for

12   the adverse credibility determination, see 8 U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 166, and it

14   found You’s explanation for the inconsistencies

15   unsatisfactory.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

16   (2d Cir. 2005).   The totality of the circumstances supports

17   the agency’s adverse credibility determination.   See 8

18   U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

19   Moreover, because the only evidence of a threat to You’s

20   life or freedom, or that he was likely to be tortured,

21   depended upon his credibility, the adverse credibility

22   determination in this case precludes success on his claims

23   for asylum, withholding of removal, and CAT relief.    See
 1   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong

 2   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

 3   2005).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot. Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15